NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            08-MAR-2021
                                            09:10 AM
                                            Dkt. 33 OAWST


                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


                  KI-TOV, LLC doing business as
       BLUE SEA BREEZE APARTMENTS, Plaintiff-Appellee, v.
     AVI YERBER and MANAGEMENT, INC., Defendants-Appellants


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                         WAILUKU DIVISION
            (CASE NOS. 2RC181000169 and 2RC181000170)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Stipulation to Dismiss Appeal
with Prejudice, filed March 1, 2021, by Plaintiff-Appellee Ki-Tov
LLC doing business as Blue Sea Breeze Apartments, the papers in
support, and the record, it appears that (1) the appeal has been
docketed; (2) the parties stipulate to dismiss the appeal with
prejudice and bear their own attorneys' fees and costs; (3) the
stipulation is dated and signed by counsel for all parties
appearing in the appeal; and (4) dismissal is authorized by
Hawai#i Rules of Appellate Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss Appeal with Prejudice is approved and the appeal is
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

dismissed with prejudice. The parties shall bear their own
attorneys' fees and costs.
          DATED: Honolulu, Hawai#i, March 8, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2